UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2014 ITEM 1. SCHEDULE OF INVESTMENTS Sovereign Investors Fund As of 1-31-14 (Unaudited) Shares Value Common Stocks 96.4% (Cost $337,177,920) Consumer Discretionary 12.1% Hotels, Restaurants & Leisure 1.3% McDonald's Corp. 76,400 7,194,586 Media 3.7% Comcast Corp., Class A 361,000 19,656,450 Specialty Retail 2.7% TJX Companies, Inc. 252,600 14,489,136 Textiles, Apparel & Luxury Goods 4.4% NIKE, Inc., Class B 206,000 15,007,100 VF Corp. 140,000 8,183,000 Consumer Staples 12.6% Beverages 4.3% Diageo PLC, ADR 49,800 5,978,490 PepsiCo, Inc. 137,425 11,043,473 The Coca-Cola Company 150,500 5,691,910 Food & Staples Retailing 4.6% CVS Caremark Corp. 235,000 15,914,200 Wal-Mart Stores, Inc. 112,400 8,394,032 Household Products 1.7% The Procter & Gamble Company 118,495 9,079,087 Tobacco 2.0% Philip Morris International, Inc. 140,350 10,966,949 Energy 11.1% Oil, Gas & Consumable Fuels 11.1% Chevron Corp. 155,000 17,302,650 Exxon Mobil Corp. 155,900 14,367,744 Occidental Petroleum Corp. 195,800 17,146,206 The Williams Companies, Inc. 256,800 10,397,832 Financials 12.0% Capital Markets 1.7% T. Rowe Price Group, Inc. 115,700 9,075,508 Commercial Banks 2.0% Cullen/Frost Bankers, Inc. (L) 145,000 10,732,900 Diversified Financial Services 1.8% JPMorgan Chase & Company 170,391 9,432,846 Insurance 4.6% ACE, Ltd. 139,400 13,077,114 Aflac, Inc. 182,000 11,425,960 Real Estate Investment Trusts 1.9% Essex Property Trust, Inc. 63,700 10,088,169 Health Care 13.3% Health Care Equipment & Supplies 2.5% Baxter International, Inc. 195,900 13,379,970 1 Sovereign Investors Fund As of 1-31-14 (Unaudited) Shares Value Health Care (continued) Health Care Providers & Services 3.0% AmerisourceBergen Corp. 233,600 $15,702,592 Pharmaceuticals 7.8% Johnson & Johnson 193,200 17,092,404 Novartis AG, ADR 162,358 12,837,647 Sanofi, ADR 235,000 11,491,500 Industrials 13.7% Aerospace & Defense 2.9% United Technologies Corp. 136,000 15,506,720 Industrial Conglomerates 1.7% General Electric Company 350,050 8,796,757 Machinery 5.6% Caterpillar, Inc. 89,676 8,421,473 Dover Corp. 90,300 7,816,368 Parker Hannifin Corp. 53,584 6,074,818 Pentair, Ltd. 100,200 7,447,866 Professional Services 1.6% Robert Half International, Inc. 209,400 8,748,732 Road & Rail 1.9% Union Pacific Corp. 56,800 9,896,832 Information Technology 14.9% Communications Equipment 3.6% QUALCOMM, Inc. 259,000 19,222,980 IT Services 3.9% Accenture PLC, Class A 117,481 9,384,382 IBM Corp. 65,500 11,572,540 Semiconductors & Semiconductor Equipment 2.6% Microchip Technology, Inc. (L) 312,500 14,018,750 Software 4.8% Microsoft Corp. 207,450 7,851,983 Oracle Corp. 471,700 17,405,730 Materials 2.7% Chemicals 1.5% Praxair, Inc. 65,800 8,206,576 Metals & Mining 1.2% Nucor Corp. 126,300 6,106,605 Telecommunication Services 2.4% Diversified Telecommunication Services 2.4% AT&T, Inc. 381,711 12,718,611 Utilities 1.6% Electric Utilities 1.6% NextEra Energy, Inc. 91,900 8,448,367 2 Sovereign Investors Fund As of 1-31-14 (Unaudited) Yield (%) Shares Value Securities Lending Collateral 2.8% (Cost $14,907,362) John Hancock Collateral Investment Trust (W) 0.1428(Y) 1,490,366 14,913,348 Par value Value Short-Term Investments 3.0% (Cost $15,704,000) Repurchase Agreement 3.0% Barclays Tri-Party Repurchase Agreement dated 1-31-14 at 0.020% to be repurchased at $15,704,026 on 2-3-14, collateralized by $16,108,500 U.S. Treasury Notes, 0.750% due 6-30-17 (valued at $16,018,168, including interest) 15,704,000 15,704,000 Total investments (Cost $367,789,282)† 102.2% Other assets and liabilities, net (2.2%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (L) A portion of this security is on loan as of 1-31-14. The value of securities on loan amounted to $14,400,764. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 1-31-14. † At 1-31-14, the aggregate cost of investment securities for federal income tax purposes was $369,021,660. Net unrealized appreciation aggregated $174,391,233, of which $174,407,260 related to appreciated investment securities and $16,027 related to depreciated investment securities. 3 Sovereign Investors Fund As of 1-31-14 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
